DETAILED ACTION

Response to Amendment
Due the amendment filed on 05/11/2021, all objections and rejection in the Office Action filed on 02/16/2021 have been overcome.

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Onishi (US 20090295744 A1; relied upon in the Office Action filed on 02/16/2021) fails to disclose, teach, suggest, or make obvious the combined structure and functionality of the first light source and the second light source are arranged in a same column as set forth in the claim. The reason for allowance is consistent with the indicated allowable subject matter of previously presented claim 4 (filed on 01/21/2020).
Re Claims 2-3, 5-8, 10, and 13:
The claims are allowed due to their dependence on base claim 1.
Re Claim 9:
The closest prior art of record, Onishi fails to disclose, teach, suggest, or make obvious the combined structure and functionality of the common light source substrate as set forth in the claim. The reason for allowance is consistent with the indicated allowable subject matter of original claim 9 (filed on 01/21/2020).
Re Claim 11:
The closest prior art of record, Onishi fails to disclose, teach, suggest, or make obvious the combined structure and functionality of the second light collection section as set forth in the claim. The reason for allowance is consistent with the indicated allowable subject matter of previously presented claim 11 (filed on 01/21/2020).
Re Claim 12:
The claim is allowed due to its dependence on base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875